      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 IN RE: CENTURYLINK SALES                       MDL No. 17-2795 (MJD/KMM)
 PRACTICES AND SECURITIES
 LITIGATION                                     DECLARATION OF BRIAN C.
                                                GUDMUNDSON IN SUPPORT OF
 This Document Relates to:                      PLAINTIFFS’ MOTION FOR
 17-2832, 17-4613, 17-4614, 17-4615,            ATTORNEYS’ FEES,
 17-4616, 17-4617, 17-4618, 17-4619,            REIMBURSEMENT OF COSTS AND
 17-4622, 17-4943, 17-4944, 17-4945,            EXPENSES, AND CLASS
 17-4947, 17-5001, 17-5046, 18-1573,            REPRESENTATIVE SERVICE
 18-1572, 18-1565, 18-1562                      AWARDS


      1.     I, Brian C. Gudmundson, am a partner at the law firm of Zimmerman Reed,

LLP and am a member in good standing of the state Bar of Minnesota. I am duly licensed

to practice law before this Court and am one of the attorneys of record representing

Settlement Class Representatives in this matter. This Court appointed Zimmerman Reed

as Co-Lead Class Counsel and Liaison Counsel to the Court.

      2.     I submit this Declaration in support of Settlement Class Representative’s

Motion for Attorneys’ Fees, Reimbursement of Costs and Expenses, and Service Payments

for Settlement Class Representatives. I have knowledge of the facts presented in this

Declaration because I have been extensively involved in the prosecution of this litigation

from inception to settlement and from preliminary approval through providing class notice,

claims administration, and moving for final approval and an award of attorneys’ fees and

expense reimburse and service payments to Settlement Class Representatives.

      3.     On January 4, 2018, the Court appointed Zimmerman Reed LLP as Plaintiffs’

Interim Lead Counsel and Liaison to the Court, and additionally, appointed Geragos &

                                            1
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 2 of 23




Geragos, APC and O’Mara Law Group as Plaintiffs’ Interim Co-Lead Counsel. The Court

further appointed Gustafson Gluek PLLC, Henninger Garrison LLC, Hellmuth & Johnson,

PPLC, and Roxanne Conlin & Associates, LLC, as members to the Plaintiffs’ Interim

Executive Committee (collectively, “Plaintiffs’ Counsel”) (ECF No. 25).

       4.     In addition to these law firms, which the Court appointed to formal leadership

positions, several other law firms contributed to the prosecution of this matter. These firms

include, Hodge & Langley Law Firm; Gardy & Notis, LLP; Attorney Alfred M. Sanchez;

Walsh PLLC; Olsen Daines PC; and Fernald Law Group.

       5.     Plaintiffs’ Counsel worked cooperatively and efficiently in litigating what

was a complex class action case. Through the Settlement Agreement, Plaintiffs’ Counsel

obtained significant monetary and non-monetary relief for a nationwide Class of current

and former CenturyLink customers that included approximately 17.2 million individuals

and small businesses. This Declaration provides the Court with information describing our

efforts to bring this matter to a successful conclusion.

Plaintiffs’ Consolidated Class Action Complaint

       6.     On February 15, 2018, thirty-eight current or former CenturyLink customers,

five of whom were later voluntarily dismissed without prejudice, filed a consolidated

complaint against CenturyLink alleging systematic sales and billing practices that resulted

in customers being charged amounts higher than promised during the sales process and

imposing a variety of improper charges and fees. Consolidated Class Action Complaint

(“CCAC”), ¶ 5 (ECF No. 38).



                                              2
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 3 of 23




      7.      In the CCAC, Plaintiffs alleged that CenturyLink purposefully created a

sales system designed to quote prices it would not honor. Id. at ¶¶ 71-72, 74, 77.

According to the CCAC, CenturyLink relied on a labyrinth of customer databases that

lacked sufficient capacity to track quoted prices, a sales methodology designed to

encourage hyperaggressive sales tactics, including promising undeliverable prices to

secure customers, and a myriad of exceptions, conditions, exclusions, and hidden fees

undisclosed to customers. Id. at ¶¶ 68, 70, 81-84, 87, 92-95, 99-100, 108.

      8.     Those tactics led to meaningless quoted costs of services and customers

being billed for services at a higher rate than what CenturyLink had quoted. Id. at ¶¶ 80,

83, 88, 100. As a result, Plaintiffs asserted CenturyLink increased its customer base but

many were charged and paid more than the amount they were promised. Id. at ¶¶ 80, 83.

When customers called to validly cancel their services due to their overpayments,

CenturyLink often charged them early termination fees. Id. at ¶¶ 84, 102, 116.

      9.     Plaintiffs brought eight claims against CenturyLink: (1) violation of 47

U.S.C. §§ 201, et seq. and 47 C.F.R. § 64.2401, the Truth in Billing requirements, (2)

Breach of Contract, (3) Breach of Duty of Good Faith and Fair Dealing, (4) Violation of

State Consumer Protection Statutes in Colorado, Minnesota, Florida, Washington, Oregon,

Missouri, New Mexico, Iowa, Nevada and Idaho, (5) Violations of the Louisiana Unfair

Trade Practices and Consumer Protection Law, (6) Negligent Misrepresentation, (7)

Fraudulent Inducement, and (8) Unjust Enrichment. Id. at ¶¶ 422-544.

      10.    All of these claims, except for the state-specific consumer protection statutes

and breach of duty of good faith and fair dealing, were asserted on behalf of a proposed

                                            3
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 4 of 23




nationwide Class of current and former CenturyLink customers. Id. at ¶¶ 415, 422-445,

483-544. Plaintiffs’ brought a breach of duty of good faith and fair dealing claim on behalf

of five subclasses made up of CenturyLink customers residing in Arizona, Minnesota,

North Carolina, Oregon, and Wisconsin.           Finally, Plaintiffs’ brought ten consumer

protection claims on behalf of their respective state subclasses.

Management of Time and Expenses

       11.    After the Court appointed them, Co-Lead Counsel established measures to

ensure the matter was litigated efficiently and advanced the best interests of the Plaintiffs

and proposed Class.

       12.    Co-Lead Counsel required all Plaintiffs’ counsel to submit monthly time

reports to Co-Lead Counsel and to provide guidelines and directives for case staffing, time

keeping , cost reimbursement, and common benefit attorney time and expenses.

       13.    Co-Lead Counsel mandated that only reasonable time and expenses

expressly authorized by Co-Lead Counsel and performed for the common benefit of the

Plaintiffs and Class would be included in any application for an award of attorneys’ fees

and expenses. Co-Lead Counsel detailed the type of authorized and unauthorized work

that would appropriately be included or excluded on the monthly time submissions, and

described the types of information and level of detail required for time entries, including

the firm name, attorney name, attorney’s title and years of experience, a description of the

task performed, the amount of time performed on the task, the authorizing attorney, the

billing rate of the timekeeper, and a code describing the purpose of the task.



                                             4
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 5 of 23




       14.    Co-Lead Counsel also established harmonized hourly rates approved in the

District of Minnesota. The hourly rates were capped according to the years of experience

of the timekeeper in the following manner:

                Years of Practice                    Hourly Rate
                For Partners:
                      1-2 years                      Up to $450
                      3-5 years                      Up to $495
                      6-10 years                     Up to $625
                      11-20 years                    Up to $725
                      21-30 years                    Up to $795
                      30+ years                      Up to $895
                For Associates:
                      1-6 years                      Up to $495
                      6+ years                       Up to $625
                For Paralegals and Law Clerks
                      Any amount                     Up to $300


       15.    Co-Lead Counsel also provided guidelines on the types of expenses that

would be appropriately included in a request for reasonable expense upon successful

completion of this litigation. These included reasonable limitations on expenses expected

to be incurred during the court of litigation.

       16.    Co-Lead Counsel closely reviewed the submitted time and expense reports.

Case Development and Litigation Strategy

       17.    Plaintiffs’ Counsel undertook extensive research into the facts and conduct

giving rise to the claims, and developed a strategy to pursue claims on a nationwide basis

that would include all current and former purported Class Members who were injured

because of CenturyLink’s alleged misconduct. Plaintiffs’ Counsel believed the broad

scope of individual complaints consolidated in the MDL, actions from two Attorneys

                                                 5
         CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 6 of 23




General in Minnesota and Arizona, and a Whistleblower Complaint discussing

CenturyLink’s billing and sales practices suggested CenturyLink’s misconduct occurred

on a largescale, nationwide basis. Plaintiffs’ Counsel devoted significant time and effort

to analyzing the legal and factual issues of seeking and obtaining relief for a nationwide

class.

         18.   Seeking certification of a nationwide class required significant legal and

factual research. CenturyLink’s alleged violation of the Truth in Billing Act was important

to that strategy because it provided a federal claim that applied uniformly to all class

members. Indeed, a previous class action against CenturyTel was certified for a nationwide

class claiming a violation of Truth in Billing Laws. Beattie v. CenturyTel, Inc., 511 F.3d

554 (2007). While that case considered just a single alleged misconduct, Class Counsel

here pursued numerous types of overbilling and sales misconduct that stemmed from what

Class Counsel alleged was a deliberate pattern of misconduct designed to obtain illicit

financial benefits at its customers’ expense.

         19.   Class Counsel also brought a claim under the Louisiana Unfair Trade

Practices Act which could apply to a nationwide class under a choice-of-law analysis

because CenturyLink was headquartered in Louisiana and its primary billing and sales

decisions occurred there. Finally, Plaintiffs brought several other state law claims which,

due to similar state laws, would apply on a nationwide basis because no conflict of interest.

In analyzing these claims, Class Counsel performed surveys of each relevant state’s laws

concerning breach of contract, unjust enrichment, breach of the duty of good faith and fair

dealing, negligent misrepresentation and fraudulent inducement.

                                                6
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 7 of 23




       20.    In addition to a nationwide class, Class Counsel sought ten state subclasses

pursuing claims under their respective state consumer protection statutes and, in some

instances, a claim of breach of the duty of good faith and fair dealing. The states chosen –

Arizona, Colorado, Florida, Idaho, Iowa, Minnesota, Missouri, Montana, Nevada, New

Mexico, North Carolina, Oregon, Washington, and Wisconsin – represented a significant

portion of CenturyLink’s customers.

       21.    Plaintiffs’ Counsel also committed substantial time to vetting the named

Plaintiffs, their factual circumstances and potential claims, and their commitment to the

litigation and representing the interests of the Class.

Litigation History

       22.    On April 2, 2018, soon after Plaintiffs filed the CCAC, ten entities, which

CenturyLink termed the “Operating Companies,” filed a Motion to Intervene for the

Limited Purpose of Moving to Compel Arbitration and Enforce Class-Action Waivers and

to Join in Defendant CenturyLink Inc.’s Motion for Temporary Stay of Discovery (“Motion

to Intervene”). Mot. to Intervene, Apr. 2, 2018 (ECF No. 80).

       23.    CenturyLink, Inc. and the Operating Companies asserted CenturyLink, Inc.

was not the proper defendant in this action and that the Operating Companies, who

supposedly contracted with the Plaintiffs and provided their services, were the proper

defendants. See Mem. In Supp. of Mot. to Intervene, Apr. 2, 2018 (ECF No. 82). The

Operating Companies sought to intervene to enforce certain arbitration and class-action

waiver provisions that CenturyLink argued governed Plaintiffs’ service agreements. Id.



                                               7
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 8 of 23




       24.    Also, on April 2, 2018, CenturyLink filed a Motion to Temporarily Stay

Discovery Pending Resolution of Forthcoming Motion to Compel Arbitration and Enforce

Class Action Waivers. CenturyLink asserted that because, in its view, it had “substantial

grounds” to assert certain arbitration provisions and class action waivers applied to

Plaintiffs, the Court should stay all discovery related to Plaintiffs’ claims. See Mem. of L.

In Supp. of Mot. to Temporarily Stay Discovery, Apr. 2, 2018 (ECF No. 89).

       25.    On April 23, 2018, Plaintiffs’ submitted their Opposition to the Motion to

Temporarily Stay Discovery, Apr. 23, 2018 (ECF No. 119).                Plaintiffs’ asserted

CenturyLink’s position on the arbitration provisions and class action waivers was

unfounded and that the provisions at issue were invalid and unenforceable. Additionally,

Plaintiffs asserted CenturyLink’s delay of discovery was a tactical decision to undermine

the consolidated proceedings in the MDL and that, regardless of whether CenturyLink

succeeded in enforcing arbitration provisions and class action waivers, Plaintiffs would

ultimately take discovery concerning its sales and billing practices.

       26.    On April 28, 2018, CenturyLink additionally moved to Compel Arbitration

and Enforce Class Action Waivers (“Mot. to Compel Arb.”). (ECF No. 122). CenturyLink

asserted the named Plaintiffs agreed to arbitrate claims against CenturyLink and the

Operating Companies and waived their rights to bring a class action. Mem. in Supp. of

Mot. to Compel Arb. 7-8 (ECF No. 124).

       27.    CenturyLink claimed that 37 of the 38 Named Plaintiffs assented to the

arbitration and class action waiver provisions multiple times, including by: (1) “clicking”

to accept contract terms when installing internet services; (2) “clicking” to accept contract

                                             8
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 9 of 23




terms in order to use online payment features; (3) receiving mail and email confirmation

of the terms; (4) “clicking” to accept contract terms prior to activating television services;

(5) “clicking” to accept contract terms prior to completing an online purchase; and, (6)

continuing services after a 2017 contract amendment. Id. at 2-3, 7-8.

       28.    Also, on April 28, 2018, CenturyLink filed an Alternative Motion to Dismiss

under Rules 12(b)(2) and 12(b)(6) (“Mot. to Dismiss”). (ECF No. 132). CenturyLink

asserted because CenturyLink, Inc. was merely a holding company that had no interaction

with the Plaintiffs, the Court had no personal jurisdiction over it. Mem in Supp. of Mot. to

Dismiss 10-22 (ECF No. 134). CenturyLink also argued Plaintiffs’ federal Truth in Billing

claim should be dismissed because the harms supposedly did not fall within the

proscriptions of the law. Id. at 23-24.

       29.    On May 8, 2018, the Court permitted Plaintiffs to conduct reasonable

discovery related to CenturyLink’s Motion to Compel Arbitration and Motion to Dismiss,

but stayed all other discovery. (ECF No. 145).

       30.    The Parties proceeded through extensive discovery on these issues. Plaintiffs

responded to 730 written discovery requests and CenturyLink deposed 25 Plaintiffs.

Plaintiffs served CenturyLink with requests for production of documents and

interrogatories and reviewed tens of thousands of pages of documents. Plaintiffs took

seven depositions of CenturyLink, including both Rule 30(b)(1) and 30(b)(6) depositions.

The Parties also briefed and argued several discovery disputes.

       31.    On August 23, 2018, after completing discovery related to CenturyLink’s

motions, Plaintiffs filed their memoranda in opposition to the Motion to Intervene (ECF

                                              9
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 10 of 23




No. 216), Motion to Compel Arbitration (ECF No. 253), and Motion to Dismiss (ECF No.

229). In their oppositions to the Motion to Intervene and the Motion to Dismiss, Plaintiffs

contended that CenturyLink, Inc. was the appropriate Defendant because, among other

things, it controlled and centralized the billing practices, policies, and systems for all of the

Operating Companies through the use of Affiliated Interests Services Agreements

(“AISAs”). See Opp. to Mot. to Intervene 8-9 (ECF No. 216).

       32.    Plaintiffs asserted CenturyLink used a three-tiered system where: (1)

CenturyLink, Inc.’s directors and officers oversaw the Service Companies, (2) the Service

Companies fulfilled all functions related to management, sales, billing, customer service,

and collections on behalf of the Operating Companies, and (3) the Operating Companies

contracted with and provided customers with access to CenturyLink’s networks. Opp. to

Mot. to Dismiss 6-11 (ECF No. 229). CenturyLink, Inc. owned 100% of the Operating

Companies and was the sole member of each of the Service Companies. Id. at 12. Plaintiffs

asserted this system enabled CenturyLink to retain control over all aspects of the

CenturyLink enterprise while attempting to insulate itself from liability.             Id. at 6.

Therefore, Plaintiffs asserted, CenturyLink, Inc. was the proper defendant.

       33.    Plaintiffs also opposed CenturyLink’s Motion to Compel Arbitration. See

Mem. In Opp. to Mot. to Compel Arb. (ECF No. 253). Among other things, Plaintiffs

argued the discovery showed CenturyLink’s asserted arbitration provisions were invalid

for a number of reasons, including but not limited to: (1) they were never presented to

certain Plaintiffs at all; (2) they were presented after an agreement was reached, were

hidden, or otherwise inconspicuous in violation of the law; and (3) they contained

                                               10
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 11 of 23




conflicting directives, including requiring disputes be brought “in court” while

simultaneously requiring arbitration. Id. at 11-14, 20-23, 46-48, 50-62. Plaintiffs asserted

these infirmities undermined fundamentally all the arbitration provisions CenturyLink

asserted applied to Plaintiffs.

       34.    On November 21, 2018, the Operating Companies filed a Reply to Plaintiffs’

Opposition to their Motion to Intervene (ECF No. 296), and CenturyLink, Inc. filed Replies

to Plaintiffs’ Opposition to its Motions to Dismiss (ECF No. 305) and to Compel

Arbitration (ECF No. 295).

       35.    The Parties submitted additional briefing on the Motion to Intervene, with

Plaintiffs filing a Sur-Reply on January 18, 2019 (ECF No. 360) and the Operating

Companies filing a response on March 22, 2019 (ECF No. 396).

       36.    All three motions are still pending before this Court.

Settlement Negotiations and the Settlement Agreement

       37.    Following the extensive discovery and briefing on Defendant’s initial

motions, the Parties agreed to mediate. They met on May 20, 2019 before the Hon. Layn

R. Phillips in New York City.

       38.    Prior to mediation, the parties drafted extensive mediation statements

summarizing Plaintiffs’ claims, CenturyLink’s defenses, the procedural posture of the case,

information about similar cases against CenturyLink, and analyses of CenturyLink’s

billing systems and business operations. Additionally, the Parties provided all briefing on

CenturyLink’s pending motions.



                                            11
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 12 of 23




          39.   Despite extensive, arms-length negotiations, the Parties did not come to an

agreement during mediation but continued to negotiate in consultation with Judge Phillips’

office.

          40.   On May 24, 2019, the Parties agreed to the terms of a potential settlement

and signed an initial term sheet.

          41.   Acceptance of the terms of the agreement was made contingent upon

confirmatory discovery that would test CenturyLink’s representations and warranties given

during the mediation process and the signing of a final, master Settlement Agreement.

          42.   Plaintiffs pursued extensive and iterative confirmatory discovery of

CenturyLink, focused largely on the scope of class damages. Plaintiffs served a total of 39

interrogatories, eight requests for admission, and took CenturyLink’s Rule 30(b)(6)

deposition. CenturyLink responded to all requests.

          43.   Additionally, on October 3, 2019, Plaintiffs’ Counsel observed the

deposition of CenturyLink’s expert, David Hall, which was conducted by the Office of the

Minnesota Attorney General. Id.

          44.   Among other things, confirmatory discovery indicated that:

                (a) CenturyLink had approximately 17.2 million customers from January 1,
                    2014 to the present date (“Relevant Time Period”);

                (b) Of the 17.2 million customers, approximately 6.6 million were current
                    customers and 10.6 million were former customers;

                (c) CenturyLink had not performed any analyses or audits to determine the
                    total number of customers overbilled or the amount overbilled on a
                    Classwide basis;



                                             12
     CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 13 of 23




             (d) To determine the number of overbilled customers or the amount
                 overbilled on a Classwide basis would require CenturyLink to review the
                 individual records of each of its customers;

             (e) CenturyLink has a Customer Advocacy Group (“CAG”) that responds to
                 escalated and unresolved complaints;

             (f) During the Relevant Time Period, the CAG received complaints from less
                 than 1% of CenturyLink’s customers;

             (g) Less than half of the complaints received by the CAG were related to
                 overbilling or overpayment;

             (h) The CAG provided less than $2.5 million in adjustments during the
                 Relevant Time Period to resolve the complaints, including some related
                 to overbilling;

             (i) The average adjustment amount made by the CAG over the Relevant
                 Time Period was $68;

             (j) Apart from the CAG, CenturyLink’s customer care agents issued tens of
                 millions of dollars annually to resolve customer complaints; and,

             (k) CenturyLink had reimbursed, or was in the process of reimbursing, all
                 customers affected by systematic billing issues, including certain specific
                 issues identified by the Minnesota AG and others.

      45.    Based on confirmatory discovery and the litigation of this case, Co-Lead

Counsel believe the Settlement to be fair, adequate, and reasonable.

Terms of the Settlement Agreement

      46.    Under the Settlement, the Settlement Class is defined as:

      All persons or entities in the United States who are identified by CenturyLink
      as a residential or small business customer and who, during the Class Period,
      had an account for local or long distance telephone, internet, or television
      services with one or more of the Operating Companies.




                                            13
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 14 of 23




       47.    The Settlement Class excludes the Court, the officers and directors of

CenturyLink, Inc. or any of the Operating Companies, and persons who timely and validly

request exclusion from the Settlement Class.

       48.    Of the approximately 17.2 million Class Members, approximately 6.6

million are current customers and 10.6 million are former customers.

       49.    CenturyLink agreed to pay $15.5 million to create a non-revisionary, capped

Primary Fund, plus $3 million to pay for a Notice and Settlement Administration Fund;

and, if those costs exceed $3 million, CenturyLink will pay half of any additional costs for

the next million. Settlement Agreement and Release (“SAR”) §§ 1.25, 1.30, 2.2.1., Oct.

16, 2019 (ECF No. 469-1).

       50.    The Net Primary Fund – the amount of the Primary Fund remaining after

deducting the costs of proposed Service Payments to Settlement Class Representatives and

the Fee, Cost, and Expense Award – will be distributed by the Settlement Administrator,

Rust Consulting Co., to Settlement Class Members who make valid Claims pursuant to the

Distribution Plan. See id. at § 3.

       51.    Pursuant to the Distribution Plan, Settlement Class Members may submit a

claim to be payed from the Net Settlement Fund by submitting either: (1) a Flat Payment

Claim or (2) a Supported Document Claim. Id. at §§ 3.2.1, 3.2.2. For both types of Claims

Claimants must submit a timely Claim Form to the Settlement Administrator. Id. at §§ 1.6,

5.2, Ex. 7.

       52.    When submitting a Claim Form, Settlement Class Members must assert they

paid CenturyLink for unauthorized, undisclosed, or otherwise improper charges, and were

                                            14
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 15 of 23




not previously compensated for their overpayment.             The types of compensable

overpayments include: (1) promised one rate during the sales process but paid a higher

rate; (2) paid for services or equipment not ordered; (3) paid for nonexistent or duplicate

accounts; (4) paid for services ordered but never delivered or not delivered as promised;

(5) paid for services that were previously and appropriately cancelled; (6) paid for

equipment that was previously returned; (7) paid for an unwarranted early termination fee;

(8) incurred costs resulting from an account being improperly sent to collections. Id. at Ex.

7 (Claim Form).

       53.      The Claim Form requires all Claimants to provide: (a) their name and basic

contact information, including current address, email, and phone number; (b) either their

Claimant Identification Number as indicated on the Claimant’s notice, or their CenturyLink

account number, (d) the types of services received from CenturyLink, (e) the state in which

services were received, (e) the timeframe during which the Claimant received services, and

(f) preferred manner of payment. Id. at Ex. 7.

       54.      For a Flat Payment Claim, a Class Member submitting a Flat Payment Claim

need not provide any documentation supporting the fact or amount of the overpayment

beyond the information required in the Claim Form. Id. The Claimant must instead

indicate on the Claim Form that they were injured by selecting the type of compensable

overcharge they assert. The Claimant must also confirm under penalty of perjury that the

statements provided are truthful and that neither the Claimant, nor anyone on his or her

behalf, previously accepted reimbursement or other compensation for the overcharges

asserted. Id.

                                             15
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 16 of 23




       55.    A Class Member submitting a Supported Document Claim must submit a

completed Claim Form and provide a narrative of their injury and documents evidencing

the amount the Claimant overpaid to CenturyLink. Id. Supporting documents may include

chat transcripts, correspondence, or other communications with CenturyLink,

contemporaneous notes, and copies of billing statements or payment receipts. Id. The

Settlement Administrator will review all submitted Claims for completeness, validity,

accuracy, and timeliness, and will implement reasonable measures designed to prevent

fraudulent claims. Id. at §§ 5.1-5.4.

       56.    Any Claim determined by the Settlement Administrator to be timely and

valid will receive a payment from the Net Settlement Fund. Id. at §§ 5.2, 3.2.1, 3.2.3.

       57.    A Flat Payment Claim will result in an award of $30 multiplied by the Pro

Rata Multiplier, which may increase or decrease the award based upon how many valid

claims are made. Id. at §§ 3.2.1, 3.3.2.

       58.    A successful Supported Document Claim will permit the Claimant to receive

the amount of his or her overpayment multiplied by a Litigation Risk Factor of 40% and

by the Pro Rata Multiplier. Id. at §§ 3.2.2, 3.3.3. If the amount of the Supported Document

Claim is less than the amount of a Flat Payment Claim, the Claimant will receive the

amount of the Flat Payment Claim instead. Id. at § 3.2.3.

       59.    The Settlement also provides non-monetary relief, under which CenturyLink

must certify its compliance for three years with several business practices in all states

where it does business. Id. at § 2.1. These business practice requirements are designed to



                                            16
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 17 of 23




prevent instances of future systematic, intentional overbilling and misleading sales

practices, and include prohibitions on false statements and omissions during sales. Id.

       60.    In consideration of the monetary and non-monetary relief, the Settlement

Class includes a release of claims. Id. at § 2.3

       61.    The Settlement also sets forth a Notice Plan that contains substantial direct

and indirect notice to proposed Settlement Class Members. Id. at § 4.

       62.    The Settlement Agreement provides direct notice to current CenturyLink

customers through Bill Notice. Id. at §§ 4.3.1., 4.3.2, 4.3.3. For Settlement Class Members

who receive their billing statements from CenturyLink by U.S. Mail, CenturyLink will

issue the Bill Notice in billing statements mailed to Settlement Class Members. Id. at §

4.3.1. For those who receive their billing statements electronically, CenturyLink will

include a link to the Bill Notice in the email sent to Settlement Class Members that lets

them know their billing statement is ready to be viewed. Id. at § 4.3.2. Additionally,

CenturyLink’s website will include a link to the Bill Notice. Id. at § 4.3.3.

       63.    For Settlement Class Members who are former CenturyLink customers, the

Settlement Agreement provides direct notice through either Email Notice or Postcard

Notice. Id. at § 4.4. The Settlement Administrator will send an Email Notice to those for

whom CenturyLink possesses an email address and to those for whom an email address

was identified through the email appends process. Id. at §§ 4.4.1, 4.4.2. Former customers

who do not receive an Email Notice or for whom the Settlement Administrator receives a

notification that the Email Notice was undeliverable will receive a Postcard Notice sent to



                                             17
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 18 of 23




the U.S. postal address provided by CenturyLink, subject to any corrected addresses

identified through the National Change of Address Database. Id. at §4.4.3.

       64.    In addition to direct notice, the Settlement Administrator will issue indirect

notice through four weeks of ads using the Google Display Network, which reaches

millions of websites, news pages, blogs, and Google sites, and creating “keyword searches”

that display ads when users search specific keywords in common search engines.

       65.    The Court-approved notices contain information about the reason for the

notice, the subject matter of the litigation, the criteria to be a Settlement Class Member, the

relief provided by the Settlement, rights and requirements to object or opt out of the

Settlement, and deadlines for all actions. Id. at § 4.5.

       66.    The Long-Form Notice posted on the Settlement Website also provided

additional information on the legal rights and options available to the Settlement Class,

including how to submit a claim, how to opt out, how to object, the date, location, and time

of the Fairness Hearing, how to contact Settlement Class Counsel, and attorneys’ fees,

costs, and expenses and Service Payments. Id. at § 1.24, Ex. 2.

       67.    The Settlement allows Settlement Class Counsel to make a reasonable

request for fees up to 33 1/3 percent of the total value of the Settlement Funds plus

reasonable costs and expenses to the Court.         Id. at §§ 1.15, 2.2.4.     It also allows

CenturyLink to respond as it deems appropriate. Id.

       68.    Any attorneys’ fees, costs and expenses awarded by the Court will be paid

by the Settlement Administrator from the Primary Fund. Id. at § 2.2.4. The finality or



                                              18
     CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 19 of 23




effectiveness of the Settlement will not be dependent on the Court awarding Plaintiffs’

Counsel any particular amount on their petition. Id.

      69.    The Settlement also permits Settlement Class Counsel to apply to the Court

for an award of Service Payments to the Settlement Class Representatives not to exceed

two thousand five hundred dollars ($2,500.00) each, to reward the Settlement Class

Representatives for their substantial effort to respond to discovery, provide personal

documents, be deposed, and otherwise assist in the prosecution of the action.

      70.    The Court Preliminarily Approved the Settlement on January 24, 2020,

conditionally certifying the Settlement Class and appointing Settlement Class Counsel and

Settlement Class Representatives and ordering notice to be issued to the Settlement Class.

(ECF No. 528).

Post Settlement Work

      71.    In addition to usual work to effect the approval process, this case has included

substantial post-Settlement work due to efforts by the law firm Keller Lenkner, LLC

(“Keller Lenkner”), to undo parts or all of the Preliminarily Approval Order.

      72.    Specifically, Keller Lenkner appealed the Preliminary Approval Order to the

Eighth Circuit asserting that it prevented Class Members from immediately arbitrating their

Claims against CenturyLink. (ECF No. 534) (notice of appeal). Keller Lenkner filed a

Motion to Stay Preliminary Approval Order Pending Appeal in this Court, which

Settlement Class Counsel opposed, and which the Court denied. Pls.’ Opp. to Movants

Mot. for Stay Pending Appeal (ECF No. 563); Mem. of L. & Ord. (ECF No. 569).



                                            19
     CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 20 of 23




      73.    Subsequently, Keller Lenkner filed a Motion to Intervene and Compel

Arbitration (ECF No. 598) and has sought to opt out 1,978 of its purported 22,000 clients

through a letter to the Court. (ECF No. 631). The validity of that “mass” opt out is the

subject of motion practice and has not been resolved. See CenturyLink, Inc.’s Mot. to

Enforce Prelim. Approval Order (ECF No. 655); Arbitration Claimants’ Opp. to Mot. to

Enforce Prelim. Approval Order (ECF No. 690); MDL Consumer Pls.’ Resp. to Mot. to

Enforce Prelim. Approval Order (ECF No. 675).

      74.    CenturyLink, Inc. and the Operating Companies have also filed a Mot. to

Disqualify Counsel and Require Corrective Notice related to Keller Lenkner’s conduct.

(ECF No. 634). Both Keller Lenkner (ECF No. 714) and Plaintiffs (ECF No. 726) have

responded to this motion. Keller Lenkner’s Motion to Intervene and Compel Arbitration

and CenturyLink’s Motion to Disqualify Counsel and Require Corrective Notice are

ongoing.

Settlement Administration

      75.    Following preliminary approval, CenturyLink and the Settlement

Administrator, Rust, endeavored to provide notice to the Settlement Class as set forth in

the Notice Plan.

      76.    On May 27, 2020, CenturyLink informed Settlement Class Counsel that a

query CenturyLink ran to identify all customers in the Class did not execute properly. Due

to this error, information for approximately 6% of Settlement Class Members was

inadvertently not provided to the Settlement Administrator, and therefore, those former

customers have not yet received notice of the Settlement. CenturyLink is currently

                                           20
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 21 of 23




undertaking research to confirm the exact scope of the issue, and the Administrator will

promptly issue Notice to these Settlement Class Members, who will be provided 60 days

to submit a claim, object, or opt out.

       77.      As of the date of this Declaration, the Settlement Administrator has received

four objections and 206 requests for exclusion.

       78.      Based on current claim rates, the Parties expect the Pro Rata Multiplier to

increase the value of the Flat Payment Claims and Supported Document Claims.

Services of Settlement Class Representatives Benefiting the Class

       79.      The Settlement allows Settlement Class counsel to seek up to $2,500 for

Class Representative service awards to Settlement Class Representatives for work

performed in advancing the litigation. The Primary Fund will fund any service awards the

Court orders.

       80.      Settlement Class Counsel seek awards for thirty-four individuals, comprised

of the thirty-three Settlement Class Representatives, and plaintiff Frank Carrillo, who

served as a class representative in the underlying Florida action, Carrillo, et al. v.

CenturyLink, Inc., et al., 17-cv-1309 (M.D. Fla.). While Mr. Carrillo was not named as a

Plaintiff in the CCAC, he participated in providing information and assisting in the

investigation of this matter, which provided significant assistance to Plaintiffs’ Counsel

and their assessment of the case. His effort, like the Settlement Class Representatives,

merits inclusion in Settlement Class Counsel’s request for service awards.

       81.      The Settlement Class Representatives spent considerable time and effort

assisting Plaintiffs’ Counsel by: (1) signing their names to publicly filed lawsuits and

                                              21
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 22 of 23




documents; (2) searching their records and providing relevant documents and information

responsive to CenturyLink’s 730 written discovery requests to the CCAC’s named

Plaintiffs; (3) consulting with and advising Plaintiffs’ Counsel throughout the litigation;

(4) preparing for and sitting for depositions (in the case of 25 Plaintiffs); (5) advocating on

behalf of the class members; and/or (6) assisting Plaintiffs’ Counsel with securing a

favorable settlement by providing factual information and reviewing and approving the

Settlement’s terms.

The Request for Attorneys’ Fees and Expenses is Reasonable

       82.     Plaintiffs’ Counsel invested significant time and effort advancing this heavily

litigated and complex case. From its inception to present, Plaintiffs’ Counsel incurred

$9,239,660.75 in lodestar after harmonizing the timekeeper rates of Plaintiffs’ counsel’s

attorneys and staff. In all, Plaintiffs’ Counsel expended 17,877.58 hours on behalf of the

Plaintiffs and Class.

       83.     Although the total lodestar exceeds $9 million, which continues to rise

through post-Settlement efforts, including to address motions involving Keller Lenkner,

Settlement Class Counsel seek only $6,166,667 in attorneys’ fees. If awarded in full, the

requested attorneys’ fees will represent a substantial negative multiplier.

       84.     Total expenses incurred by Plaintiffs’ Counsel to date in this matter are

$325,608.54.

       85.     Co-Lead Counsel mandated and collected monthly time submissions from

Plaintiffs’ Counsel, conducted a multi-layered review of those time submissions, and

excluded time and expenses deemed non-compensable. Should the Court desire to review

                                              22
      CASE 0:17-md-02795-MJD-KMM Doc. 734 Filed 06/02/20 Page 23 of 23




any of time or expense records, Settlement Class Counsel will provide them in any form

the Court deems appropriate.

       86.    Should the Court award attorneys’ fees and expense reimbursement, Co-

Lead Counsel will distribute any such award on a fair and reasonable basis applying factors

courts typically consider in awarding fees in class action litigation. These factors include

each firm’s contribution to the litigation for the benefit of the Settlement Class, the risks

borne by counsel in litigating this complex case on a contingency-fee basis, leadership and

other roles assumed, lodestars, the quality of the work performed, contributions made, the

magnitude and complexity of the assignments executed, and the time and effort expended

by counsel.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

Dated: June 2, 2020                               /s/ Brian C. Gudmundson
                                                  Brian C. Gudmundson




                                             23
